             Case 1:14-cv-02811-JMF Document 398 Filed 02/06/20 Page 1 of 7




                                           February 6, 2020

                                                                                             VIA ECF


The Honorable Jesse M. Furman
United States District Court
  for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

           Re:      City of Providence, Rhode Island v. BATS Global Markets, Inc.,
                    No. 14-cv-02811-JMF
                    Parties’ Joint Letter Required by Civil Case Management Plan and Scheduling
                    Order

Dear Judge Furman:

        Pursuant to the Court’s August 16, 2019 Civil Case Management Plan and Scheduling Order
(“CMP”) (ECF No. 329), Plaintiffs’ Co-Lead Counsel and Counsel for BATS Global Markets, Inc.
(“BATS”); Chicago Stock Exchange, Inc.; Direct Edge ECN, LLC; The Nasdaq Stock Market LLC
and Nasdaq BX, Inc. (“Nasdaq”); New York Stock Exchange LLC; and NYSE Arca, Inc.
(collectively, “Defendants”) have conferred concerning the above-referenced matter, and this letter
is submitted with the consent of all named parties in advance of next week’s pretrial conference on
Thursday, February 13, 2020, in accordance with the CMP. CMP, ¶16.

a)         Statement of Upcoming Deadlines, Due Dates, and/or Cut-off Dates

           The next pretrial conference is scheduled for February 13, 2020, at 3:30 p.m. CMP, ¶15.

        Production of documents that may be used by the parties in connection with Plaintiffs’ motion
for class certification and Defendants’ motion for summary judgment on grounds of preclusion is to
be substantially completed by February 28, 2020. CMP, ¶3(b). All discovery necessary for class
certification and preclusion is to be completed by May 14, 2020. CMP, ¶3(c). Plaintiffs are to file
any motion for class certification, and Defendants are to file any motions for summary judgment on
grounds of preclusion, by July 13, 2020. CMP, ¶5(a).




4832-6679-9796.v1
             Case 1:14-cv-02811-JMF Document 398 Filed 02/06/20 Page 2 of 7




The Honorable Jesse M. Furman
February 6, 2020
Page 2


           All other existing deadlines, due dates, and/or cut-off dates are as set forth in the CMP.

b)         Description of Any Outstanding or Anticipated Motions

        By order dated February 6, 2020, the Court resolved the three motions previously pending
before this Court. See ECF No. 397.

       As directed by the Court, the parties will submit a proposed ESI protocol no later than
February 7, 2020.

         Plaintiffs requested that the Nasdaq defendants produce the compelled data and other
information (collectively, the “Brogaard Data”) no later than February 7, 2020. Counsel for the
Nasdaq defendants noted that the ESI protocol and Protective Order had not yet been entered and
responded that the Nasdaq defendants would not produce the materials by February 7, 2020, as they
still needed to collect the Brogaard Data from the Nasdaq defendants, review the materials for
privilege and responsiveness, and then stamp them for production. It is Plaintiffs’ position that there
are no longer any outstanding issues with respect to the ESI protocol and Protective Order and that
the Nasdaq defendants, in manufacturing their objections to Plaintiffs’ repeated requests for the
Brogaard Data, necessarily collected and reviewed the materials in order to object on the basis of,
e.g., relevance and that they were duplicative. There should not be any further delay in producing
the data and the list of 26 high-frequency trading (“HFT”) firms the Nasdaq defendants created. And
there is no privilege associated with the data or the list of 26 HFT firms. Other than objecting to
producing the data and the list of the 26 HFT firms by February 7, Nasdaq has provided no further
clarity on the timing of this long sought after information, other than to say it will produce the
material ‘as soon as reasonably practical.’ Such vagueness provides Plaintiffs no comfort and further
delays their ability to prosecute this Action. Nasdaq’s failure to provide a concrete date for producing
this compelled material is unacceptable, as is its attempt now to claim that the timing of such
production is now somehow a discovery dispute. Such tactics should be rejected.

        To the extent the Nasdaq defendants find there is a need to review other documents, such as
communications and other materials related to the list of 26 HFT firms or the data, Plaintiffs do not
object to a prompt review and production of such documents, and have requested a meet and confer
conference no later than Monday, February 10, 2020, on that discrete issue.

         Nasdaq’s position is that Plaintiffs’ demand that Nasdaq produce the Brogaard Study Data by
tomorrow, one day after the Court’s Order, is unreasonable for numerous reasons. In this six-year-
old case, in which Plaintiffs have sued for manipulation of the entire U.S. equities markets without
having a complete record of their orders and trades—a record that is months away from being
assembled at best—Nasdaq has committed to Plaintiffs to producing the Brogaard Data “as promptly
as is reasonably practicable.” The Order did not require production in one day. The Protective Order
and ESI Protocol have not yet actually been entered. Even if they will be entered by close of business

4832-6679-9796.v1
             Case 1:14-cv-02811-JMF Document 398 Filed 02/06/20 Page 3 of 7




The Honorable Jesse M. Furman
February 6, 2020
Page 3


tomorrow, the physical acts of producing such ESI may not be capable of completion by tomorrow.
Moreover, Plaintiffs will suffer no prejudice in receiving the data reasonably promptly after
tomorrow.

         Beyond all of that, Plaintiffs’ demand is based on false premises. Plaintiffs say that this data
“should all be in [Nasdaq’s] possession” because Nasdaq “presumably . . . reviewed the data in order
to make the objections of, for example, relevance and duplicative-ness.” Feb. 6, 2020 Email from D.
Mitchell to R. Serio. In fact, and as was obvious from Nasdaq’s responses and objections served on
January 8, 2020, Nasdaq’s objections to production of the Brogaard Data did not require Nasdaq to
first gather and review that data. Nasdaq’s objections to relevance were that “information sufficient
to identify ‘the 26 HFT Firms that NASDAQ identified in the data’ is not relevant to Plaintiffs’
claims,” in large part because what is relevant to this litigation is what Plaintiffs mean by “HFT
firms,” which cannot be deduced from a non-representative list of a selection of firms identified by a
few Nasdaq employees ten years ago. See Nasdaq’s Responses and Objections to Plaintiffs’
Individual RFPs to Nasdaq at 7; see also ECF No. 395. Nasdaq’s objections based on the cumulative
nature of the demands were that the requests sought documents “that are duplicative and cumulative
of documents responsive to Requests propounded in Plaintiffs’ First Set of Requests for Production
of Documents to All Defendants,” particularly because Nasdaq will already be producing all of its
order- and trade-level data for every participant on its exchanges for 10 ½ years. Id. at 8. To the
limited extent that the Brogaard Data co-extends with the putative class period, it is contained within
and duplicative of that more extensive data collection to be produced in the case.

       Finally, Plaintiffs’ insistence that Nasdaq produce the Brogaard Data by the close of business
tomorrow is a newly-created discovery dispute. It is inappropriate for Plaintiffs to have injected this
manufactured dispute into a status letter, in advance of any meet and confer, and contrary to the
Court’s individual rules. Nasdaq should be permitted to gather and produce the Brogaard Data as
promptly as is reasonably practicable.

       Earlier today Plaintiffs requested that the parties schedule a meet and confer call on Plaintiffs’
Rule 30(b)(6) deposition notice on either February 10 or 11, and Plaintiffs are awaiting Defendants’
response.

c)         Description of the Status of Discovery and Any Additional Discovery that Needs to Be
           Completed

         The parties are in agreement on the language of Protective Order and request that the Court
enter it. The parties will submit Word and pdf versions of the Protective Order at the same time they
submit the ESI protocol.

        The parties have engaged in numerous calls concerning Defendants’ production of order-level
trading data, but Defendants had been unable to produce any trade data until resolution of the ESI

4832-6679-9796.v1
             Case 1:14-cv-02811-JMF Document 398 Filed 02/06/20 Page 4 of 7




The Honorable Jesse M. Furman
February 6, 2020
Page 4


protocol data security issue. This issue has now been resolved. To ensure Defendants will be
providing the data Plaintiffs have asserted they require, Plaintiffs have requested that Defendants
prioritize production of a single day of order-level trading data and/or “data dictionaries” which
describe the various data fields, but the parties have not yet reached full agreement on these issues.

       In addition, Plaintiffs and Defendants served each other with and continue to negotiate the
production of documents in response to dozens of non-data-related requests for production.

        The entry of the Protective Order will also allow the parties to further their negotiations with
third parties subpoenaed as a part of the litigation. Plaintiffs subpoenaed 12 of their more than 200
third-party broker dealers in order to assemble additional detail regarding certain of their transactions.
Defendants followed suit and subpoenaed these same 12 third-party broker dealers along with an
additional 17 third-party broker dealers. Still more brokers who acted on Plaintiffs’ behalves may
need to be subpoenaed, whether by Plaintiffs or Defendants. In addition, Defendants believe they
may need to subpoena some or all of Plaintiffs’ investment managers in order to obtain information
about Plaintiffs’ accounts that some broker-dealers have suggested would help them to respond to
Plaintiffs’ and Defendants’ subpoenas. The parties are cooperating with each other in negotiating the
scope and content of their respective data requests to the third-party broker dealers that they served,
and the entry of the Protective Order will further these negotiations as sensitive data is likely to be
produced by these broker-dealers. As of the date of this letter some broker-dealers have served
written responses and objections to some subpoenas, but no broker-dealers have produced any records
or other information.

d)         List of All Prior Settlement Discussions

           The parties have not had any settlement discussions to date.

e)         Statement of the Anticipated Length of Trial and Whether the Case Is to Be Tried to a
           Jury

       An estimate of the anticipated length of trial would be premature at this early stage. Plaintiffs
request that any trial in this matter be to a jury.

f)         A Proposal for Coordinating Daubert Motion Practice

           A proposal for coordinating Daubert motion practice would be premature at this early stage.

g)         Any Other Issues that the Parties Would Like to Address

         In light of the recently-resolved issue with the ESI protocol and impending deadlines in the
litigation, including the February 28, 2020 deadline for the substantial completion of the production


4832-6679-9796.v1
             Case 1:14-cv-02811-JMF Document 398 Filed 02/06/20 Page 5 of 7




The Honorable Jesse M. Furman
February 6, 2020
Page 5


of documents that may be used in connection with Plaintiffs’ motion for class certification and
summary judgment motion practice relating to Defendants’ preclusion defense, the parties believe
that an extension of the currently existing schedule is likely necessary and wish to discuss acceptable
parameters for an extension with the Court.

       The parties will seek Court intervention at the appropriate time in the event that the meet-and-
confer process does not resolve any outstanding discovery issues.




4832-6679-9796.v1
             Case 1:14-cv-02811-JMF Document 398 Filed 02/06/20 Page 6 of 7




The Honorable Jesse M. Furman
February 6, 2020
Page 6


                                      Respectfully submitted,

 By: s/ David W. Mitchell                          By: s/ Douglas W. Henkin (w/ permission)
 David W. Mitchell                                 Douglas W. Henkin
 Brian O. O’Mara                                   Justine N. Margolis
 Lonnie A. Browne                                  Kiran Patel
 ROBBINS GELLER RUDMAN                             DENTONS US LLP
   & DOWD LLP                                      1221 Avenue of the Americas
 600 West Broadway                                 New York, NY 10020
 San Diego, CA 92101                               Telephone: 212/768-6832
 Telephone: 619/231-1058                           212/768-6800 (fax)
 619/231-7423 (fax)

 Patrick J. Coughlin
 Randi D. Bandman
 ROBBINS GELLER RUDMAN
   & DOWD LLP
 30 Vesey Street, Suite 200
 New York, NY 10007

 Co-Lead Counsel for Plaintiffs in City of         Counsel for New York Stock Exchange LLC,
 Providence, Rhode Island, et al. v. BATS          NYSE Arca Inc., and Chicago Stock
 Global Markets, Inc., et al., No. 1:14-cv-        Exchange, Inc.
 02811-JMF

 By: s/ Paul E. Greenwalt III (w/ permission)      By: s/ Robert F. Serio (w/ permission)
 Paul E. Greenwalt III                             Robert F. Serio
 SCHIFF HARDIN LLP                                 Justine Goeke
 233 South Wacker Drive, Suite 6600                GIBSON, DUNN & CRUTCHER LLP
 Chicago, IL 60606                                 200 Park Avenue
 Telephone: 312/258-5702                           New York, NY 10166
 312/258-5600 (fax)                                Telephone: 212/351-3917
                                                   212/351-5246 (fax)
 Counsel for BATS Global Markets, Inc. (n/k/a
 Cboe Bats, LLC) and Direct Edge ECN, LLC




4832-6679-9796.v1
             Case 1:14-cv-02811-JMF Document 398 Filed 02/06/20 Page 7 of 7




The Honorable Jesse M. Furman
February 6, 2020
Page 7


                                               Douglas R. Cox
                                               Amir C. Tayrani
                                               GIBSON, DUNN & CRUTCHER LLP
                                               1050 Connecticut Avenue, N.W.
                                               Washington, D.C. 20036
                                               Telephone: 202/955-8500
                                               202/530-9539 (fax)

                                               Counsel for The Nasdaq Stock Market LLC
                                               and Nasdaq OMX BX, Inc.

cc:        All Counsel of Record via ECF




4832-6679-9796.v1
